Defendant pleaded guilty to grand larceny in the fourth degree in satisfaction of a six-count indictment returned against defendant and a codefendant, in which defendant was charged with three counts — grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree and conspiracy in the fifth degree. He was sentenced according to the plea agreement to a term of imprisonment of 2 to 4 years and ordered to pay restitution jointly and severally with his codefendants in the amount of $1,941.95. Defendant now appeals.
We affirm. Despite some initial confusion, County Court *1226clearly informed defendant at sentencing of thé specific amount of restitution to be paid. Defendant therefore waived his challenge to the restitution order by failing to either request a hearing or challenge the amount of restitution at sentencing (see People v Milazo, 33 AD3d 1060, 1061 [2006], lv denied 8 NY3d 883 [2007]). In any event, contrary to defendant’s contention, a restitution hearing was not required here as the record evidence of the property stolen and its corresponding value supports the amount of restitution ordered (see People v Golgoski, 40 AD3d 1138, 1138 [2007]; People v Drew, 16 AD3d 840, 841 [2005]). Cardona, P.J., Spain, Malone Jr., Kavanagh and Garry, JJ,, concur. Ordered that the judgment is affirmed.